Title: To James Madison from William C. C. Claiborne, 25 September 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


25 September 1804, New Orleans. “I enclose you a communication, which I have this Day received from the Commandant of the District of Nachitoches. I fear some of the Indian Tribes West of the Missisippi are disposed to be troublesome, and if as is stated, they are encouraged by the Spaniards to war against the U. States, there is no doubt, but the Lives and property of the Citizens on our extreme Frontier, will be somewhat insecure. I shall (on this occasion) give to Captain Turner such Instructions as prudence shall dictate, and will advise you further hereafter; at present my mind is wholly occupied with my domestic misfortunes. Mrs. Claiborne, and my only child are both so ill, as to leave little ground to hope for their ultimate recovery.
“I wish you health and happiness.”
 